Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Jun 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 13 Jun 2022.
Claims 1-3 and 5 were amended.
Claims 1-5 are currently pending and have been examined.

Information Disclosure Statement
The IDS filed 13 Jun 2022 has been considered. The Japanese Office Action submitted was not considered as no English translation of the action was provided. 

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 25 May 2022 and 13 Jun 2022  have been fully considered but they are not persuasive. Applicant first asserts that the claims integrate the claims into a judicial exception based on the recitations of, in particular: 
fifth processing of determining that a current time is before the predetermined time zone, and specifying, based on the determination that the current time is before the predetermined time zone, a detected position information of the user device, and a detected position information of the driver device of the driver of the vehicle capable of picking up the user

and 
the fourth processing includes detecting that the user device arrives at the predetermined location at another predetermined time zone before the predetermined time zone, and matching, based on the detecting of the user device arriving at the another predetermined time zone, another vehicle that is present within a predetermined distance of the predetermined region including the predetermined location.

Applicant’s remarks, pp. 9-10.
Specifically, Applicant asserts that “it may now be possible (but not required) to match the transportation vehicle of the driver with the user who has arrived earlier,” which results in being able to “continuously attain an effect of shortening the waiting time of both the user and the driver.” Applicant’s remarks, p. 10. As an initial matter, it is noted that the detection of the devices is not recited as being based on a system of the devices. A human analog, such as a taxi dispatcher, could “detect” the position of a user device by asking a user on the telephone where they are currently located. Moreover, even if the location is detected based on a system of the device, gathering information and sending the information over a network constitutes mere data gathering, which is insignificant extra-solution activity. MPEP 2106.05(I)(A), citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). 
Additionally, even accepting as true Applicant’s characterization of the improvement offered by Applicant’s claimed invention, shortening the waiting time of a user and a driver in a for-hire transportation environment is an improvement to the abstract idea, i.e. the commercial interaction of assigning a for-hire vehicle to a ride request. An improvement to the abstract idea itself is not an improvement in technology, and is insufficient to result in a practical application or significantly more than the abstract idea. MPEP 2106.05(a)(II). The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 102/103
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claim 1 recites a system, claims 2-4 recite a device, and claim 5 recites a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite first processing of, based on information received from a user, recognizing a desired boarding condition of the user including an estimated time zone of boarding a vehicle at the predetermined location; second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from a driver who drives the vehicle; fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; and fifth processing of determining that a current time is before the predetermined time zone, and specifying, based on the determination that the current time is before the predetermined time zone, a detected position information of the user, and a detected position information of the driver of the driver of the vehicle capable of picking up the user, the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized as a result of the fourth processing, selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result to the user and the driver, wherein the fourth processing includes detecting that the user arrives at the predetermined location at another predetermined time zone before the predetermined time zone, and matching, based on the detecting of the user arriving at the another predetermined time zone, another vehicle that is present within a predetermined distance of the predetermined region including the predetermined location. Identifying a vehicle to provide a for-hire transportation is a commercial interaction, and balancing supply and demand is a fundamental economic practice. Commercial interactions and fundamental economic practices both fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the user device, the driver device, and a control device in communication over a networks. In claim 2 the additional elements are the control device, the processor, the user device, and the driver device. In claim 5 the additional elements are the processor, the user device, and the driver device. Applicant’s originally filed disclosure sets forth that the user and driver devices may be any of a “smartphone, a tablet terminal, a car navigation device mounted on the transportation vehicle, or the like.” Applicant’s originally filed specification, p. 4, l. 31-p. 5, l. 3. The network is identified as the Internet on p. 5, ll. 8-9 of Applicant’s original specification. Therefore, these are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended the independent claims to recite that the positions of the user device and the driver device are “detected” and matching the user and driver based on the detected positions. As an initial matter, it is noted that the detection of the devices is not recited as being based on a system of the devices. A human analog, such as a taxi dispatcher, could “detect” the position of a user device by asking a user on the telephone where they are currently located. Moreover, even if the location is detected based on a system of the device, gathering information and sending the information over a network constitutes mere data gathering, which is insignificant extra-solution activity. MPEP 2106.05(I)(A), citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Therefore, these recitations also do not integrate the abstract idea into a practical application. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. As noted above, Applicant’s amendments do not necessitate a reading that the detecting is performed by a system of the devices. Even if such an amendment were made, mere data gathering has been held by the courts to be insignificant extra-solution activity. See MPEP 2106.05(I)(A), MPEP 2106.05(g). Electronic record keeping and receiving or transmitting information and using the internet to gather data have been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional commercial interactions or rules to be followed. Claim 3 recites that the processes of claim 2 are iterative. Claim 4 recites the types of boarding conditions that are considered, and that the optimal vehicle is selected based on those conditions. These both recite additional rules to be followed in furtherance of the commercial interaction of identifying a vehicle to provide a for-hire transportation, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Performing repetitive calculations has been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190188608 to Gururajan et. al. (“Gururajan”) in view of U.S. Patent Publication No. 20150081362 to Chadwick et. al. (“Chadwick”).
Claim 1
Gururajan discloses the following elements:
A service provision system in which a user device of a user who desires to board a vehicle at a predetermined location, a driver device of a driver who drives a vehicle that allows the user to board, and a control device are connected via a network, wherein the control device is configured to execute: ([0027] method for booking ride share trips; [0084] allocation is based on matching itineraries between passenger and physical vehicles; [0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0130] drivers may have a set pickup time and a set pickup location; [0193] system may include a microprocessor or microcontroller, or other processors; [0079]-[0081] passengers interface with the system via user device and network connection; [0085] drivers interface with the system via driver device and network connection; see also figs. 1 and 3)
first processing of, based on information received from the user device, recognizing a desired boarding condition of a user owning the user device, the desired boarding condition including an estimated time zone of boarding a vehicle at the predetermined location; ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device)
second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; ([0089] system collects current vehicle supply and occupancy data; [0092] suppliers may enter vehicle supply information for real-time and specific future dates and times; [0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers)
third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from the driver device; ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate an itinerary that defines route stop locations with different stop times; [0091] system considers vehicle capabilities in determining allocation; [0074] drivers access the system via driver communication devices)
fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; ([0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers; [0108] supply manager can add or remove vehicles into service based on itineraries; see also [0239]-[0243])
and fifth processing of determining that a current time is before the predetermined time zone, ([0072] allocation system makes a final assignment of a vehicle prior to (at a current time before the predetermined time zone) completion of the confirmed trip booking based on objective values; [0076] system receives passenger travel times via user communication device) 
and specifying, based on the determination that the current time is before the predetermined time zone, a detected position information of the user device, ([0082] system detects current location of a passenger via the passenger’s mobile device)
and a detected position information of the driver device of the driver of the vehicle capable of picking up the user, ([0088] system determines current location of associated vehicle; [0087] legs of an itinerary may be adjusted based on actual locations of vehicles)
the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized as a result of the fourth processing, ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times; [0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate and update an itinerary that defines route stop locations with different stop times based on a vehicle’s current location; [0073] user is presented with options for pick up locations and available times)
selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result to the user device and the driver device, ([0072] system selects the optimal vehicle to fulfill the confirmed trip booking; system provides notification to a device linked to the vehicle to fulfill the confirmed trip booking option; [0141] evaluation of objective values considers passenger locations; [0098] current location and speed of a vehicle implementing one of the itineraries… may be considered ‘status’ data; [0312] status data may be utilized in evaluating the objective value; see [0148] and [0070] for objective values for determining optimal vehicle including but not limited to violation of passenger(s) targeted pickup time, violation of passenger(s) targeted arrive before time, vehicle itinerary and vehicle distance travelled; [0070] confirmed trip booking option is displayed to the user for confirmation; [0520] users may be passengers and drivers)
Gururajan also discloses that the allocation system is configured to modify itineraries response to real-time conditions both before and during travel in [0068], that the system detects current location of a passenger via the passenger’s mobile device [0082], that that the system determines current location of associated vehicle in [0088], that the passenger may specify a flexible pickup time including a range in [0204]. Gururajan also discloses that passenger data and current location of a vehicle may be data considered in modifying “one or more” itineraries in [0098]. This strongly suggests that the fourth processing includes detecting that a user device has arrived in the pickup location early and matching the user with another vehicle. However, to the extent that Gururajan may be construed as failing to disclose these elements, Chadwick discloses:
wherein the fourth processing includes detecting that the user device arrives at the predetermined location at another predetermined time zone before the predetermined time zone, and matching, based on the detecting of the user device arriving at the another predetermined time zone, another vehicle that is present within a predetermined distance of the predetermined region including the predetermined location. ([0020] system monitors the location of the user device; [0026] system monitors the location[s] of the taxi[s]; [0024] it may be determined that the user arrived at the designated pick-up location considerably early, in which case the system may be able to alert the service that the passenger is ready for pickup and/or reschedule the taxi service accordingly)
Gururajan discloses an adaptive rideshare scheduling system which accounts for the user and vehicle locations in updating itineraries for passengers and vehicles. Chadwick discloses a system in which the system tracks the user’s location, determines when a user has arrived at the rendezvous location early, and assigns a vehicle accordingly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the adaptive rideshare assignment system of Gururajan the early dispatch determination as taught by Chadwick in order to “provide more efficient taxi cab dispatching.” Chadwick, paragraph [0061].
Claim 2
Gururajan discloses the following elements:
A control device configured to match a user who desires to board a vehicle at a predetermined location with the vehicle, the control device comprising: ([0027] method for booking ride share trips; [0084] allocation is based on matching itineraries between passenger and physical vehicles; [0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0130] drivers may have a set pickup time and a set pickup location; [0193] system may include a microprocessor or microcontroller, or other processors; [0079]-[0081] passengers interface with the system via user device and network connection; [0085] drivers interface with the system via driver device and network connection; see also figs. 1 and 3)
a processor, wherein the processor is configured to execute: ([0192]-[0193] processors configured to execute the allocation method)
first processing of, based on information received from the user device, recognizing a desired boarding condition of a user owning the user device, the desired boarding condition including an estimated time zone of boarding a vehicle at the predetermined location; ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device)
second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; ([0089] system collects current vehicle supply and occupancy data; [0092] suppliers may enter vehicle supply information for real-time and specific future dates and times; [0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers)
third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from the driver device; ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate an itinerary that defines route stop locations with different stop times; [0091] system considers vehicle capabilities in determining allocation; [0074] drivers access the system via driver communication devices)
fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; ([0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers; [0108] supply manager can add or remove vehicles into service based on itineraries; see also [0239]-[0243])
and fifth processing of determining that a current time is before the predetermined time zone, ([0072] allocation system makes a final assignment of a vehicle prior to (at a current time before the predetermined time zone) completion of the confirmed trip booking based on objective values; [0076] system receives passenger travel times via user communication device)
and specifying, based on the determination that the current time is before the predetermined time zone, a detected position information of the user device, ([0082] system detects current location of a passenger via the passenger’s mobile device)
and a detected position information of the driver device of the driver of the vehicle capable of picking up the user, ([0088] system determines current location of associated vehicle; [0087] legs of an itinerary may be adjusted based on actual locations of vehicles)
the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized as a result of the fourth processing, ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times; [0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate and update an itinerary that defines route stop locations with different stop times based on a vehicle’s current location; [0073] user is presented with options for pick up locations and available times)
selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result to the user device and the driver device, ([0072] system selects the optimal vehicle to fulfill the confirmed trip booking; system provides notification to a device linked to the vehicle to fulfill the confirmed trip booking option; [0141] evaluation of objective values considers passenger locations; [0098] current location and speed of a vehicle implementing one of the itineraries… may be considered ‘status’ data; [0312] status data may be utilized in evaluating the objective value; see [0148] and [0070] for objective values for determining optimal vehicle including but not limited to violation of passenger(s) targeted pickup time, violation of passenger(s) targeted arrive before time, vehicle itinerary and vehicle distance travelled; [0070] confirmed trip booking option is displayed to the user for confirmation; [0520] users may be passengers and drivers)
Gururajan also discloses that the allocation system is configured to modify itineraries response to real-time conditions both before and during travel in [0068], that the system detects current location of a passenger via the passenger’s mobile device [0082], that that the system determines current location of associated vehicle in [0088], that the passenger may specify a flexible pickup time including a range in [0204]. Gururajan also discloses that passenger data and current location of a vehicle may be data considered in modifying “one or more” itineraries in [0098]. This strongly suggests that the fourth processing includes detecting that a user device has arrived in the pickup location early and matching the user with another vehicle. However, to the extent that Gururajan may be construed as failing to disclose these elements, Chadwick discloses:
wherein the fourth processing includes detecting that the user device arrives at the predetermined location at another predetermined time zone before the predetermined time zone, and matching, based on the detecting of the user device arriving at the another predetermined time zone, another vehicle that is present within a predetermined distance of the predetermined region including the predetermined location. ([0020] system monitors the location of the user device; [0026] system monitors the location[s] of the taxi[s]; [0024] it may be determined that the user arrived at the designated pick-up location considerably early, in which case the system may be able to alert the service that the passenger is ready for pickup and/or reschedule the taxi service accordingly)
Gururajan discloses an adaptive rideshare scheduling system which accounts for the user and vehicle locations in updating itineraries for passengers and vehicles. Chadwick discloses a system in which the system tracks the user’s location, determines when a user has arrived at the rendezvous location early, and assigns a vehicle accordingly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the adaptive rideshare assignment system of Gururajan the early dispatch determination as taught by Chadwick in order to “provide more efficient taxi cab dispatching.” Chadwick, paragraph [0061].
Claim 5
Gururajan discloses the following elements:
A matching method that is for matching a user who desires to board a vehicle at a predetermined location with the vehicle and that is executed by a processor, the matching method comprising: ([0027] method for booking ride share trips; [0084] allocation is based on matching itineraries between passenger and physical vehicles; [0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0130] drivers may have a set pickup time and a set pickup location; [0193] system may include a microprocessor or microcontroller, or other processors; [0079]-[0081] passengers interface with the system via user device and network connection; [0085] drivers interface with the system via driver device and network connection; see also figs. 1 and 3)
first processing of, based on information received from the user device, recognizing a desired boarding condition of a user owning the user device, the desired boarding condition including an estimated time zone of boarding a vehicle at the predetermined location; ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device)
second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; ([0089] system collects current vehicle supply and occupancy data; [0092] suppliers may enter vehicle supply information for real-time and specific future dates and times; [0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers)
third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from the driver device; ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times – this discloses that the pickup location and time may be a combination of fixed and user determined, such that the user can select a predetermined location and time for pickup; [0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate an itinerary that defines route stop locations with different stop times; [0091] system considers vehicle capabilities in determining allocation; [0074] drivers access the system via driver communication devices)
fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; ([0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers; [0108] supply manager can add or remove vehicles into service based on itineraries; see also [0239]-[0243])
and fifth processing of determining that a current time is before the predetermined time zone, ([0072] allocation system makes a final assignment of a vehicle prior to (at a current time before the predetermined time zone) completion of the confirmed trip booking based on objective values; [0076] system receives passenger travel times via user communication device)
and specifying, based on the determination that the current time is before the predetermined time zone, a detected position information of the user device, ([0082] system detects current location of a passenger via the passenger’s mobile device)
and a detected position information of the driver device of the driver of the vehicle capable of picking up the user, ([0088] system determines current location of associated vehicle; [0087] legs of an itinerary may be adjusted based on actual locations of vehicles)
the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized as a result of the fourth processing, ([0059] itinerary may be selectable and may include a plurality of different pickup locations and times; [0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate and update an itinerary that defines route stop locations with different stop times based on a vehicle’s current location; [0073] user is presented with options for pick up locations and available times)
selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result to the user device and the driver device, ([0072] system selects the optimal vehicle to fulfill the confirmed trip booking; system provides notification to a device linked to the vehicle to fulfill the confirmed trip booking option; [0141] evaluation of objective values considers passenger locations; [0098] current location and speed of a vehicle implementing one of the itineraries… may be considered ‘status’ data; [0312] status data may be utilized in evaluating the objective value; see [0148] and [0070] for objective values for determining optimal vehicle including but not limited to violation of passenger(s) targeted pickup time, violation of passenger(s) targeted arrive before time, vehicle itinerary and vehicle distance travelled; [0070] confirmed trip booking option is displayed to the user for confirmation; [0520] users may be passengers and drivers)
Gururajan also discloses that the allocation system is configured to modify itineraries response to real-time conditions both before and during travel in [0068], that the system detects current location of a passenger via the passenger’s mobile device [0082], that that the system determines current location of associated vehicle in [0088], that the passenger may specify a flexible pickup time including a range in [0204]. Gururajan also discloses that passenger data and current location of a vehicle may be data considered in modifying “one or more” itineraries in [0098]. This strongly suggests that the fourth processing includes detecting that a user device has arrived in the pickup location early and matching the user with another vehicle. However, to the extent that Gururajan may be construed as failing to disclose these elements, Chadwick discloses:
wherein the fourth processing includes detecting that the user device arrives at the predetermined location at another predetermined time zone before the predetermined time zone, and matching, based on the detecting of the user device arriving at the another predetermined time zone, another vehicle that is present within a predetermined distance of the predetermined region including the predetermined location. ([0020] system monitors the location of the user device; [0026] system monitors the location[s] of the taxi[s]; [0024] it may be determined that the user arrived at the designated pick-up location considerably early, in which case the system may be able to alert the service that the passenger is ready for pickup and/or reschedule the taxi service accordingly)
Gururajan discloses an adaptive rideshare scheduling system which accounts for the user and vehicle locations in updating itineraries for passengers and vehicles. Chadwick discloses a system in which the system tracks the user’s location, determines when a user has arrived at the rendezvous location early, and assigns a vehicle accordingly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the adaptive rideshare assignment system of Gururajan the early dispatch determination as taught by Chadwick in order to “provide more efficient taxi cab dispatching.” Chadwick, paragraph [0061].

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190188608 to Gururajan et. al. (“Gururajan”) in view of U.S. Patent Publication No. 20150081362 to Chadwick et. al. (“Chadwick”) and further in view of U.S. Patent Publication No. 20160247096 to Scicluna et. al. (“Scicluna”).
Claim 3
Gururajan in view of Chadwick discloses the elements of claim 2, above. Gururajan also discloses that trip adding and removal may be repeated until all trips have been inserted into a ride-sharing itinerary ([0273]), and that the optimizer module may repeat successful matching for a specific set of dimensions in order to improve processing speed and responsiveness ([0348]). Chadwick discloses that the system monitors the user’s location by requesting the user’s location “regularly or occasionally” as in at least [0020], at least suggesting an iterative process. Gururajan in view of Chadwick does not explicitly disclose repeatedly executing the processes until the timing of the ride. However, Scicluna discloses:
wherein the processor repeatedly executes, for each predetermined time, the first processing, the second processing, the third processing, and the fourth processing. ([0133] the vehicle allocation algorithm is repeated until a vehicle is allocated to the booking; the vehicle allocation is based on the timing of the booking)
It is noted that mere duplication of parts has no patentable significance unless a new an unexpected result is produced. Here, Applicant’s claim 3 recites duplication of steps in an optimization process. This is analogous to duplication of parts, and Applicant does not assert that this iterative process produces unexpected results. Therefore, repeatedly executing the process is not patentably distinct over the disclosure of Gururajan. Nevertheless, in the interest of compact prosecution, Scicluna discloses the elements of claim 3. It would have been obvious to one having ordinary skill in the art to include in the optimization of the ride matching of Gururajan the iterative optimization disclosed by Scicluna in order to determine “that a vehicle needs to be allocated only at the time (or perhaps shortly before the time) when the vehicle would need to leave its current location to arrive at the pick-up location in time to collect the customer on time.” Scicluna, paragraph [0125]. 
Claim 4
Gururajan in view of Chadwick and Scicluna discloses the elements of claim 3, above. Gururajan also discloses: 
wherein the processor recognizes, as the desired boarding condition, at least one of a type of a vehicle, waiting time until the user is capable of boarding a vehicle, and a fee required for boarding a vehicle, and wherein, in the fifth processing, an optimal vehicle is selected for the specified user based on the desired boarding condition. ([0083] request may include request for vehicle type and features; [0126] available capacity may be based on trip price, pickup time, drop-off time, pickup and drop-off locations; [0069] parameters for booking may include a desired pickup time, a desired arrive before time, a pick up location, and a drop off location; [0160] passenger constraints may include maximum travel time, pick-up time window, drop-off time window, travel window, pick-up location and drop-off location, tolerance for relative delay; [0161] driver constraints may include operating hours, size/class, maximum seat capacity, maximum time in operation, minimum time in operation, minimum cost, requirement to return to its home base)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628